IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WALTER E. ARCHER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2931

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Walter Archer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.